*813The Supreme Court properly granted the plaintiffs’ motion for summary judgment on the issue of liability. The plaintiffs made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that the defendant driver, Eli Beilus, was negligent in suddenly backing a van, owned by the defendant Court Street Office Supplies, Inc., into the cross walk where the plaintiff Josef Bukharetsky was standing, without taking proper precautions (see Vehicle and Traffic Law § 1211 [a]; Ortiz v Calavera, 26 AD3d 319 [2006]; Garcia v Verizon N.Y., Inc., 10 AD3d 339 [2004]; Pressner v Serrano, 260 AD2d 458, 459 [1999]). In opposition, the defendants failed to raise a triable issue of fact. The defendants’ contention in opposition that triable issues of fact were raised as to the comparative negligence of the plaintiff Josef Bukharetsky was speculative and unsupported by the record (see Williams v Econ, 221 AD2d 429, 430 [1995]; Ortiz v Calavera, 26 AD3d at 319). Moreover, the defendants failed to demonstrate that further discovery was warranted (see Benedikt v Certified Lbr. Corp., 60 AD3d 798 [2009]; Lopez v WS Distrib., Inc., 34 AD3d 759, 760 [2006]).
Accordingly, the Supreme Court properly granted the plaintiffs’ motion for summary judgment on the issue of liability. Covello, J.E, Lott, Roman and Miller, JJ., concur.